Howerr, J.
P. S. Sanchez has appealed from a judgment against him as an endorser of a promissory note. He complains that he has been condemned without sufficient evidence to fix his liability, and denies expressly that notice of protest was ever served on him.
On the trial, the only evidence adduced against him was the note and the protest on file; the certificate of notice of protest was not offered, arid we find in the record no proof of notice to appellant to sustain the judgment against him.
It is therefore ordered that the judgment against P. S. Sanchez, the appellant, be reversed, and tiiat there be judgment in Jus luvor, and against the plaintiff, as of nonsuit, with costs in both courts.